PER CURIAM.
This is a suit for specific performance of a land sale contract brought by the buyer against the seller. *55The contract contained a clause declaring that time was of the essence. Plaintiff failed to make the down payment at the time specified in the contract. Plaintiff contends that the parties did not intend to make time of the essence and that this was evidenced by a previous course of dealing between the parties and by acts of defendant-sellers leading plaintiff to believe that the time set for the down payment was not of the essence.
We hold that plaintiff did not produce sufficient evidence to show that the parties did not intend to be bound by the provision declaring time of the essence.
The decree of the trial court is affirmed.